Citation Nr: 0702712	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-04 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1970 to January 
1972 and June 1973 to May 1976.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which found that new and material evidence had 
not been submitted to reopen the claim for service connection 
for hypertension.


FINDINGS OF FACT

1.  The veteran did not timely appeal an August 2002 rating 
decision that denied service connection for hypertension.

2.  Evidence since the August 2002 rating decision does not, 
by itself or when considered with previous evidence of the 
record, relate to an unestablished fact necessary to 
substantiate the appellant's claim and does not raise a 
reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision that denied service 
connection for hypertension is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2006).

2.  New and material evidence has not been received to reopen 
a claim for service connection for hypertension.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in December 2003 and a 
rating decision in July 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the November 2004 
statement of the case.

The Board is also aware of the recent decision in Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006) 
regarding notice requirements for claims to reopen final 
decisions.  The Board finds no basis to remand this case to 
the RO for additional development.  Again, based on the 
notice already provided to the veteran cited above, which 
addresses both the requirements for reopening the claim for 
service connection for hypertension as well as the evidence 
required by the underlying claim for service connection, 
further amended notice to the veteran would not provide a 
basis to grant this claim.  The Board again observes that the 
veteran and his representative have made no showing or 
allegation that the content of the notice resulted in any 
prejudice to the veteran.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  The Board finds that VA 
is not obligated to provide an examination in this case 
because the evidence does not establish that the veteran 
suffered an event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4).  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.

In an August 2002 rating decision, the RO denied the 
veteran's claim for service connection for hypertension.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is earlier.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2006).  Thus, the August 2002 rating 
decision became final because the appellant did not file a 
timely appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The veteran filed 
this application to reopen his claim in October 2003.  Under 
the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate a claim.  New 
and material evidence can be neither cumulative or redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence before VA at the time of the August 2002 rating 
decision consisted of service medical records, VA examination 
reports, and private treatment records.  The RO found that 
there was evidence that the veteran had hypertension, but the 
evidence did not show that hypertension was not incurred in 
service.

The evidence submitted to VA after the August 2002 rating 
decision includes duplicate service medical records, private 
treatment records from February 2003 to May 2003, and a 
February 2004 private physician's statement regarding 
conditions unrelated to this claim.  The new evidence shows 
that the veteran currently has hypertension.  This was 
established at the time of the previous final decision.  None 
of the new evidence links the veteran's current hypertension 
to service.  Therefore, the new evidence is not material 
because it does not relate to an unestablished fact necessary 
to substantiate a claim and does not raise a reasonably 
possibility of substantiating the claim.

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against a finding that 
the appellant has submitted new and material evidence since 
the August 2002 rating decision denying the veteran's claim 
for service connection for hypertension.

The Board finds that the additional evidence submitted after 
the August 2002 rating decision is not material within the 
meaning of 38 C.F.R. § 3.156.  The additional medical records 
fail to show that the claimed hypertension was incurred in or 
aggravated by service, is proximately due to or the result of 
some disease or injury incurred in or aggravated by service, 
or manifested to a compensable degree within one year 
following the veteran's separation from service.

The Board recognizes the veteran's own contention as to the 
diagnosis and relationship between his service and the 
claimed disease.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  As a layperson, however, the veteran 
is not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis, or an opinion relating to 
medical causation and etiology that requires a clinical 
examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As a result, the 
veteran's assertion does not constitute competent medical 
evidence that his hypertension began during, or is a result 
of, his service.

Accordingly, new and material evidence having not been 
submitted, the claim for service connection for hypertension 
is not reopened.


ORDER

New and material evidence having not been received, the 
application to reopen a claim for service connection for 
hypertension, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


